COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Harris County Self-Insured v. Levent Dogan

Appellate case number:   01-19-01006-CV

Trial court case number: 2017-14504

Trial court:             189th District Court of Harris County

       The motion for rehearing filed by appellee Levent Dogan on September 16, 2021 is
denied.
       It is so ORDERED.

Judge’s signature: ______/s/ Peter Kelly______
                    Acting individually  Acting for the Court


Panel consists of Justices Kelly, Landau, and Hightower.

Date: __October 7, 2021____